Case 2:20-cv-01210-PA-AGR Document 35 Filed 04/07/21 Page 1 of 1 Page ID #:145


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   ANTHONY SHELTON,                             CV 20-1210 PA (AGRx)
11                Plaintiff,                      JUDGMENT
12          v.
13   PARAMOUNT PICTURES
     CORPORATION, et al.,
14
                  Defendants.
15
16
17         Pursuant to the Court’s April 7, 2021 Minute Order dismissing this action for lack of
18   prosecution and failure to comply with the Court’s Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21
22   DATED: April 7, 2021                             _________________________________
                                                                 Percy Anderson
23                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
